Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 
An appeal conference was held on August 19, 2021, and in response, the following amendment was negotiated with applicant. See examiner’s amendment below.
Claims 1-4, 6-11, and 13-23 are allowed.


EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to the applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an email communication with Robert W. Bergstrom (reg. 39,906) on August 27, 2021.
The application has been amended as follows: 
The title of the application has been amended as follows: 

Replace “VIRTUAL-LOG-FILE METHOD AND SYSTEM” with “VIRTUAL LOG FILE THAT AGGREGATES MULTIPLE PHYSICAL LOG FILES”



1.  (currently amended) A virtual-log-file system comprising:
	one or more processors;
	one or more memories; 
	one or more data-storage devices, including one or more mass-storage devices; and
	computer instructions, stored in one or more of the one or more memories that, when executed by one or more of the one or more processors, control the virtual-log-file system to
		request and receive physical log-file entries from physical log files associated with multiple computer systems within a distributed computing system,
		asynchronously filter and aggregate the received physical log-file entries into a virtual log file containing a set of virtual-log-file entries ordered with respect to [[the]] values of one or more physical or virtual log-file-entry parameters while receiving one or more inputs that direct the virtual-log-file system to add one or more new filters, including filters directed to physical log-file entries and filters directed to local file-system locations and/or network addresses of the physical log files, to remove one or more virtual-log-file entries and while displaying a portion of the virtual-log-file entries contained within a logical display window on a display device, the virtual log file comprising
			a first portion of virtual-log-file entries, stored in one or more of the one or more memories,
			a second portion of virtual-log-file entries, stored in one or more memories of the one or more memories and/or in one or more data-storage devices comprising a cache behind, the virtual-log-file entries in the cache behind preceding the first-portion of virtual-log-file entries in the ordering of virtual-log-file entries, and  
virtual-log-file entries, stored in one or more memories of the one or more memories and/or in one or more data-storage devices comprising a cache ahead, the virtual-log-file entries in the cache ahead following the first-portion of virtual-log-file entries in the ordering of virtual-log-file entries, and
		
		receive inputs that direct the virtual-log-file system to scroll the logical display window backwards and forwards along the ordered virtual-log-file entries.

2.  (currently amended)	The virtual-log-file system of claim 1 wherein requesting and receiving physical log-file entries from physical log files further includes:
	accessing stored information that includes local file-system locations and/or network addresses of the physical log files;
	accessing stored filter information to obtain one or more filters that are applied to the log-file entries of physical log files to select physical log-file entries to request from the physical log files; and
	using the one or more filters and the stored local file-system locations and/or network addresses to request and receive physical log-file entries that each passes a filter applied to the contents of the physical log-file entries.

3.  (original) 	The virtual-log-file system of claim 2 wherein one or more of the one or more filters is additionally applied to each of the local file-system locations and/or network addresses of the physical log files in order to request and receive physical log-file entries from a subset of the physical log files.

4.  (original)	The virtual-log-file system of claim 2 wherein each of the one or more filters includes Boolean logic that produces one of a Boolean value or a signal when a physical log-file entry is input to the Boolean logic to indicate whether or not the physical log-file entry is included in the virtual log file.



6.  (currently amended)	The virtual-log-file system of claim [[5]] 1 wherein an added filter is immediately applied to the virtual log file to remove virtual-log-file entries that are rejected by the added filter from display.

7.  (original)	The virtual-log-file system of claim 1 wherein the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to select one or more virtual-log-file entries as anchor virtual-log-file entries.

8.  (original)	The virtual-log-file system of claim 7 wherein the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to direct repositioning of the logical display window to display a selected anchor virtual-log-file entry.

9.  (original)	The virtual-log-file system of claim 1 wherein the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to choose different display colors for the backgrounds of different types of virtual-log-file entries.

10.  (original)	The virtual-log-file system of claim 1 wherein the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to reorder virtual-log-file entries.

11.  (original)	The virtual-log-file system of claim 1 wherein the virtual-log-file system additionally receives inputs that direct the virtual-log-file system to highlight virtual-log-file entries of particular types.

Cancel 12.  

13.  (currently amended)	The virtual-log-file system of claim 1 wherein the virtual-log-file system scrolls the logical display window backwards and forwards along the ordered virtual-log-file entries by:

	determining [[the]] initial and final virtual-log-file entries in the logical display window at the new position of the logical display window;
	when necessary, moving virtual-log-file entries among the cache behind, cache ahead, and first portion of virtual-log-file entries so that the virtual-log-file entries spanned by the logical display window at the new position of the logical display window are located in the first portion of virtual-log-file entries; and
	displaying the virtual-log-file entries spanned by the logical display window on a display device.

14.  (currently amended)	The virtual-log-file system of claim 13 wherein, when the initial virtual-log-file entry in the logical display window is located in the cache behind, the logical display window has been scrolled backward, and the virtual-log-file system
	moves virtual-log-file entries from the first portion of virtual-log-file entries to the cache ahead;
	moves virtual-log-file entries within the first portion of virtual-log-file entries forward; and
	moves virtual-log-file entries from the cache behind into the first portion of virtual-log-file entries. 

15.  (original)	The virtual-log-file system of claim 14 further including requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache behind.

16.  (currently amended)  The virtual-log-file system of claim 13 wherein, when the final virtual-log-file entry in the logical display window is located in the cache ahead, the logical display window has been scrolled forward, and the virtual-log-file system
	moves virtual-log-file entries from the first portion of virtual-log-file entries to the cache behind;
virtual-log-file entries within the first portion of virtual-log-file entries backward; and
	moves virtual-log-file entries from the cache ahead into the first portion of virtual-log-file entries. 

17.  (original)	The virtual-log-file system of claim 16 further including requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache ahead.

18.  (currently amended)	A method for creating and displaying a virtual log file by a virtual-log-file system comprising one or more processors, one or more memories, and computer instructions, stored in one or more of the one or more memories that, when executed by one or more of the one or more processors, control the virtual-log-file system, the method comprising:
	requesting and receiving physical log-file entries from physical log files associated with multiple computer systems within a distributed computing system,
	asynchronously filtering and aggregating the received physical log-file entries into a virtual log file containing a set of virtual-log-file entries ordered with respect to [[the]] values of one or more physical or virtual log-file-entry parameters while receiving one or more inputs that direct the virtual-log-file system to add one or more new filters, including filters directed to physical log-file entries and filters directed to local file-system locations and/or network addresses of the physical log files, to remove one or more virtual-log-file entries and while displaying a portion of the virtual-log-file entries contained within a logical display window on a display device, the virtual log file comprising
			a first portion of virtual-log-file entries, stored in one or more of the one or more memories,
			a second portion of virtual-log-file entries, stored in one or more memories of the one or more memories and/or in one or more data-storage devices comprising a cache behind, the virtual-log-file entries in the cache behind of virtual-log-file entries in the ordering of virtual-log-file entries, and  
			a third portion of virtual-log-file entries, stored in one or more memories of the one or more memories and/or in one or more data-storage devices comprising a cache ahead, the virtual-log-file entries in the cache ahead following the first-portion of virtual-log-file entries in the ordering of virtual-log-file entries, and
	
	receiving inputs that direct the virtual-log-file system to scroll the logical display window backwards and forwards along the ordered virtual-log-file entries.

19.  (currently amended)	The method of claim 18 wherein the virtual-log-file system scrolls the logical display window backwards and forwards along the ordered virtual-log-file entries by:
	determining a new position for the logical display window within the ordering of virtual-log-file entries;
	determining [[the]] initial and final virtual-log-file entries in the logical display window at the new position of the logical display window;
	when necessary, moving virtual-log-file entries among the cache behind, cache ahead, and first portion of virtual-log-file entries so that the virtual-log-file entries spanned by the logical display window at the new position of the logical display window are located in the first portion of virtual-log-file entries; and
	displaying the virtual-log-file entries spanned by the logical display window on a display device.

20.  (currently amended)	The method of claim 19 wherein, when the initial log-file entry in the logical display window is located in the cache behind, the logical display window has been scrolled backward, and the virtual-log-file system
	moves virtual-log-file entries from the first portion of virtual-log-file entries to the cache ahead;
virtual-log-file entries within the first portion of virtual-log-file entries forward; and
	moves virtual-log-file entries from the cache behind into the first portion of virtual-log-file entries. 

21.  (original)	The method of claim 20 further including requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache behind.

22.  (currently amended)	The method of claim 19 wherein, when the final virtual-log-file entry in the logical display window is located in the cache ahead, the logical display window has been scrolled forward, and the virtual-log-file system
	moves virtual-log-file entries from the first portion of virtual-log-file entries to the cache behind;
	moves virtual-log-file entries within the first portion of virtual-log-file entries backward; and
	moves virtual-log-file entries from the cache ahead into the first portion of virtual-log-file entries. 

23.  (original)	The method of claim 22 further including requesting and receiving additional physical log-file entries from physical log files associated with multiple computer systems within the distributed computing system for placement into the cache ahead.



REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:


Each independent claim was amended (in part) to include: “…asynchronously filter and aggregate the received physical log-file entries into a virtual log file containing a set of virtual-log-file entries ordered with respect to [[the]] values of one or more physical or virtual log-file-entry parameters while receiving one or more inputs that direct the virtual-log-file system to add one or more new filters, including filters directed to physical log-file entries and filters directed to local file-system locations and/or network addresses of the physical log files, to remove one or more virtual-log-file entries and while displaying a portion of the virtual-log-file entries contained within a logical display window on a display device ...”. 
The closest prior arts of record are the combination of Baum et al: US PGPub 20170139963, and Penha et al: US PGPub 20150286357. The combination of Baum et al and Penha et al discloses processing raw time series data from multiple sources into event-based data for summarizing the events into a summary window and/or paging through results by the summary window. The combination of prior art references does not explicitly teach the above-mentioned limitations –in combination with the remaining limitations of each independent claim.

Therefore, it is hereby asserted by the examiner that, in light of the above and in further deliberation over all the evidence at hand, the claims are allowable as the evidence at hand does not anticipate the claims and does not render obvious any further modification of the references to a person of ordinary skill in the art.

Dependent claims 2-4, 6-11, 13-17, and 19-23 being definite, further limiting, and fully enabled by the specification are also allowed by virtue of their dependency on the corresponding independent claims.

If applicants are aware of better art than that which has been cited, they are required to call such to the attention of the examiner. See MPEP 1302.14

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: 
US PGPub 20120246303 (Petersen et al) discloses tools for use in obtaining useful information from processed log messages generated by a variety of network platforms (e.g., Windows servers, Linux servers, UNIX servers, databases, workstations, etc.). The log messages may be processed by one or more processing engines (e.g., " log managers") using any appropriate rule base to identify "events" (i.e., log messages of somewhat heightened importance), and 


Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALICIA M ANTOINE whose telephone number is (571)431-0687.  The examiner can normally be reached on Mon - Fri: 9am - 3pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PIERRE M VITAL can be reached on 571-272-4215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  

/ALICIA M ANTOINE/Examiner, Art Unit 2162                                                                                                                                                                                                        8/27/2021